                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    SCOTT R. LACHMAN ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Bank of America, N. A.,
                                                                 Successor by Merger to BAC Home Loans
                                                            8    Servicing, LP fka Countrywide Home Loans
                                                                 Servicing, L.P.
                                                            9

                                                            10
                                                                                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   BANK OF AMERICA, N.A., SUCCESSOR BY                 Case No.: 2:16-cv-02192-MMD-CWH
                                                                                                                                                 DJA
                                                                 MERGER    TO  BAC     HOME    LOANS
                                                            14
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                                                                                     ORDER
                                                                                                                     MOTION  TO REMOVE ATTORNEY
                                                            15   HOME LOANS SERVICING, L.P.,                         FROM ELECTRONIC SERVICE LIST
                                                            16                                  Plaintiff,
                                                            17   vs.
                                                            18
                                                                 CARSON RANCH EAST HOMEOWNERS
                                                            19   ASSOCIATION; PREMIER ONE HOLDINGS
                                                                 INC.; WEISUN PROPERTY INC.,    AND
                                                            20   ABSOLUTE COLLECTION SERVICES, LLC,
                                                            21                                  Defendants.
                                                            22
                                                                 AND ALL RELATED CLAIMS.
                                                            23

                                                            24   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            25                PLEASE TAKE NOTICE that Bank of America, N. A., Successor by Merger to BAC Home

                                                            26   Loans Servicing, LP fka Countrywide Home Loans Servicing, L.P., hereby provides notice that

                                                            27   Thera A. Cooper, Esq., and Brett M. Coombs, Esq., are no longer associated with the law firm of

                                                            28   Akerman LLP.

                                                                 49529259;1
                                                            1                 Akerman LLP continues to serve as counsel for Bank of America, N. A., Successor by

                                                            2    Merger to BAC Home Loans Servicing, LP fka Countrywide Home Loans Servicing, L.P. in this

                                                            3    action. All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                            4    future notices in this action should continue to be directed to Ariel E. Stern, Esq. and Scott R.

                                                            5    Lachman, Esq.

                                                            6                 DATED this 12th day of August, 2019.

                                                            7                                                   AKERMAN LLP

                                                            8                                                   /s/ Scott R. Lachman
                                                                                                                ARIEL E. STERN, ESQ.
                                                            9                                                   Nevada Bar No. 8276
                                                                                                                SCOTT R. LACHMAN ESQ.
                                                            10                                                  Nevada Bar No. 12016
                                                                                                                1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  Las Vegas, NV 89134
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  Attorneys for Bank of America, N. A., Successor by
AKERMAN LLP




                                                                                                                Merger to BAC Home Loans Servicing, LP fka
                                                            13                                                  Countrywide Home Loans Servicing, L.P.
                                                            14

                                                            15                                       COURT APPROVAL
                                                                        IT IS HEREBY ORDERED that the clerk of the court shall remove Thera A. cooper
                                                            16            IT Brett
                                                                        and  IS SOM.
                                                                                   ORDERED.
                                                                                     Coombs as counsel for Plaintiff and Counter Defendant Bank of America,
                                                            17          N.A.
                                                                          Date:______________, 2019.

                                                            18           DATED: August 13, 2019.                         ___________________________________
                                                                                                                         UNITED J.
                                                                                                                         DANIEL  STATES  MAGISTRATE JUDGE
                                                                                                                                   ALBREGTS
                                                            19
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 49529259;1
